DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
           Restriction is required under 35 U.S.C. 121 and 372.
           This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
            Group 1, claim(s) 1-3, 15, 18, 22-24, 27, 29, and 30, drawn to a water                                      carbonation unit wherein the merging unit is generally linear.
            Group 2, claim 4, drawn to a water carbonation unit wherein the carbonated                      conduit functions to control the bubble size of the carbon dioxide in the                     carbonated water.            Group 3, claims 5-8, 11, and 13, drawn to a water carbonation unit wherein the                     carbonated water outlet is fitted with an adjustable valve for adjusting flow                     there through            Group 4, claims 20 and 21, drawn to a water carbonation unit wherein the at                     least one water feed and the at least one pressurized carbon dioxide feed 
2.       The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:          Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical features of a carbonating unit/step with water and carbon dioxide feeds/steps, merging duct/step, mixing area, and carbonated outlet, these technical features are not special technical features as they do not make a contribution over the prior art in view of US 2007/0023935 which discloses all of same.              It should be noted that each group provides a special technical feature that is distinct to each.  Group 1 employs a potential technical feature of a merging duct that is generally linear.  Group 2 employs a potential technical feature of a conduit controlling the outflow/bubble size of the carbon dioxide in the carbonated water.  Group 3 employs a potential special technical feature of the carbonated water outlet fitted with an adjustable valve for adjusting flow of same.  Group 4 employs a special technical feature of the water and carbon dioxide feeds each configured to feed in a direction angled with respect to the merged stream direction of flow within the merging duct. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                   

          Anthony Weier          April 2, 2021